NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50439

                Plaintiff-Appellee,             D.C. No.
                                                3:17-cr-04181-BEN-1
 v.

MERCEDES DE LA PAZ,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                            Submitted March 4, 2020**
                              Pasadena, California

Before: TASHIMA, HURWITZ, and FRIEDLAND, Circuit Judges.

      Mercedes De La Paz appeals her conviction and 120-month mandatory

minimum sentence for one count of importation of methamphetamine in violation

of 21 U.S.C. §§ 952 and 960. We affirm.

      The district court did not err in denying De La Paz’s motion for judgment of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
acquittal under Federal Rule of Criminal Procedure 29. The motion asserted that

the Government had failed to present sufficient evidence that would allow a

reasonable jury to find that De La Paz knew about the drugs in her vehicle. See

United States v. Diaz-Cardenas, 351 F.3d 404, 407 (9th Cir. 2003). But “it is well-

settled that ‘[m]ere possession of a substantial quantity of narcotics is sufficient

evidence to support a finding that a defendant knowingly possessed the

narcotics.’” United States v. Hursh, 217 F.3d 761, 767-68 (9th Cir. 2000)

(alteration in original) (quoting United States v. Collins, 764 F.2d 647, 652 (9th

Cir. 1985)). Moreover, “[a] jury can infer knowledge when an individual is the

driver and sole occupant of the vehicle” in which drugs were secreted. Diaz-

Cardenas, 351 F.3d at 407. The district court correctly denied De La Paz’s Rule

29 motion in light of the evidence that she was the driver and sole occupant of a

vehicle containing over 30 pounds of methamphetamine.1

      De La Paz’s challenges to her sentence are also unavailing. She did not

qualify for a sentence below the mandatory minimum by virtue of the “safety

valve” in 18 U.S.C. § 3553(f) because she did not “truthfully provide[] to the

Government all information and evidence [she] ha[d] concerning the offense” for


      1
         The district court initially stated that it was inclined to grant the Rule 29
motion, but reversed course after reviewing the caselaw addressing the quantum of
evidence sufficient to support an inference of knowledge. Contrary to De La Paz’s
contention, the district court’s initial receptiveness to her position does not mean
that the court’s eventual denial of the Rule 29 motion was error.

                                           2
which she was convicted. See 18 U.S.C. § 3553(f)(5); United States v. Mejia-

Pimental, 477 F.3d 1100, 1106 (9th Cir. 2007). De La Paz does not dispute the

Government’s representation at sentencing that she declined the Government’s

invitations to a § 3553(f)(5) proffer meeting. And “[b]ecause no exception to the

statutory minimum applies in this case, the [district] court lacked the authority” to

impose a sentence below 120 months’ imprisonment, notwithstanding De La Paz’s

health issues and her purportedly minor role in the offense. See United States v.

Haynes, 216 F.3d 789, 799-800 (9th Cir. 2000).

       AFFIRMED.




                                          3